December 22, 1919. The opinion of the Court was delivered by
This is an appeal from an order of his Honor, Judge Moore, affirming judgment of magistrate Court.
The exceptions raise two questions: First. Was Stallings held out by defendant to the public as its agent? We have a concurring finding of fact by the magistrate and Circuit Judge that he was, and there is plenty of evidence to sustain this finding. The evidence shows that the agent of defendant at Barnwell, on several occasions, told plaintiff his lumber was there, when, as a matter of fact, it was, and never, at any time, repudiated Stallings' agency, and finally he did receive the lumber from defendants' agent at Barnwell.
The second exception raises the question: Were the damages actual or special? The proof sustains the finding that the plaintiffs' general damages was the amount allowed.
There is ample testimony to sustain the concurrent findings of the magistrate and Judge. None of the exceptions are meritorious.
All exceptions overruled, and judgment affirmed.